DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 3/9/21 has been entered. Examiner notes that claim 2 is not included in the amendment.  However, based on the Applicant’s remarks (pg. 8, first paragraph) defining the status of the claims, which does not include claim 2 in the amended or canceled claims, claim 2 is being treated as pending as previously presented.  Therefore, claim(s) 1-2, 5-6, 14 and 18-20 are pending in the application and are under examination.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-2, 5-6, 14, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-2, 5-6 and 20) and product (claims 14 and 18-19), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps practically capable of being performed by a human through mental process using pen and paper and/or certain methods of organizing human activity including teaching and instruction through interpersonal interactions.  These include: creating and providing an outline for a writing product to a user by: receiving in response to a user interaction, a birth date, a birth time, and a place of birth; generating an astrological chart based on the birth date, the birth time, and the place of birth, the astrological chart including a plurality of houses a plurality of planets, and a plurality of lines, each line from the plurality of lines representing an angle of at least one planet from the plurality of planets in relation to at least one other planet from the plurality of planets; generating a plurality of archetypal questions for correlating the plurality of planets in the astrological chart to a plurality of characters in the writing product; receiving in response to a user interaction, responses to the plurality of archetypal questions; connecting based on the responses to the plurality of archetypal questions, the plurality of characters in the writing product to the plurality of planets 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., performing steps via a processor; user interaction including input with a graphical user interface (GUI) of a compute device or via the GUI of the computing device; displaying or presenting content via the GUI of the computing device; the GUI including at least one of a drop-down menu, a text box entry, a date picker, or a time picker; A non-transitory computer readable storage medium storing processor-executable instructions that, when executed by a processor, cause the processor to: perform the above method) are recited at a high level of generality (no detail whatsoever beyond generically identifying them as a process, a graphical user interface and non-transitory computer readable storage medium encoded with processor-executable instructions for performing the above abstract idea). In fact, Applicant’s specification states “Embodiments may be executed manually” (par. 0038), thus showing the recitation of the additional elements identified above do not offer meaningful limitations beyond generally linking the abstract idea to one possible technological environment.  One of ordinary skill in the art would recognize that implementing the abstract idea using the claimed additional elements identified above, as opposed to performing the steps manually, would merely be a matter of preference with no apparent technological improvement or particular machine. The use of a GUI for receiving user input and providing user output amounts to insignificant extra-solution activity, as the GUI is merely providing a means for input and output without any further details that amount to an improvement to the GUI itself, or a particular machine, based on the generic nature which it is claimed.  Examiner notes that a drop-down menu, text box entry, date picker, or time picker are not interpreted as an improvement to GUI functionality, nor a particular machine, as evidenced by the lack of further description in the claims or specification.  In fact, the specification is silent as to these features, and thus lack any technical explanation either in the claim or specification of any improvement provided by these features. Thus, these additional elements in the claims represent no more than mere instructions to apply the judicial exceptions on a computer, as evidenced by Applicant’s specification (par. 0038; 0128) describing the computer as general purpose. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as identified in prong 2 above, are recited at a high level of generality, and are considered well-understood, routine and conventional based on the Applicant’s disclosure (par. 0128) describing the system as “general purpose”, and as evidenced by the lack of further detail in the written description regarding these additional elements, thus showing that these elements were so well-known in the art, they did not need to be described in detail to satisfy 35 USC 112(a) requirements.  In fact, Applicant’s specification states “Embodiments may be executed manually” (par. 0038), thus showing the recitation of the additional elements identified above do not offer meaningful limitations beyond generally linking the abstract idea to one possible technological environment.  One of ordinary skill in the art would recognize that implementing the abstract idea using the claimed additional elements identified above, as opposed to performing the steps manually, would merely be a matter of preference with no apparent technological improvement or particular machine, in order to automate a manual process which the courts have held to be insufficient to show an improvement in computer-functionality (see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)).  Therefore, because the additional elements, when considered individually and in combination with the claim as a whole, do not result in an improvement to the functionality of the computer system or represent a particular machine, but rather rely on the computer system to automate the steps otherwise practically performed by mental process and interpersonal interaction.  Thus, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-2, 5-6, 14, and 18-20 are not directed to patent eligible subject matter. 

RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.
In response to Applicant's argument that the additional elements recited [For example, amended claim 1 recites inter alia: "generating, via the processor, a plurality of archetypal questions for correlating the plurality of planets in the astrological chart to a plurality of characters in the writing product; receiving, via the processor in response to a user interaction with the GUI of the compute device, responses to the plurality of archetypal questions; connecting, via the processor based on the responses to the plurality of archetypal questions, the plurality of characters in the writing product to the plurality of planets in the astrological chart to produce a correlation between the plurality of planets and the plurality of characters; generating, via the processor, a legend for a map structure based on the correlation between the plurality of planets and the plurality of characters;"] integrate into a practical application and amount to significantly more than the judicial exception of mental processes and certain methods of organizing human activity, Examiner respectfully disagrees.  But for the generic recitation of a processor and GUI, the steps are practically capable of being performed by mental process and/or certain methods of organizing human activity.  Applicant’s statement provides no further explanation how these cited steps represent an improvement in computer-functionality or a particular machine, nor is it apparent 
In response to Applicant's argument that the GUI is not a generic GUI without particular details […] Rather, the GUI recited in independent claim 1 and independent claim 14 is designed to perform the function of receiving user input that is processed so as to produce the modified story map that includes an outline for the writing product citing to the limitation of claim 1 of "receiving, via a processor and in response to a user interaction with a graphical user interface (GUI) of a compute device, a birth date, a birth time, and a place of birth." and citing to FIG. 8 that includes at least a drop-down menu, a text box entry, a date picker, and a time picker in order to receive the "birth date," "the birth time," and the "place of birth, Examiner respectfully disagrees.  Merely receiving user input and providing user output is claimed in a generic manner, with no details whatsoever defining how the GUI is performing these.  Thus, there is no improvement to the functionality of the GUI, as it is merely recited by name to perform a result-based task of receiving user input.  This includes the ability to provide one of a drop-down menu, text box entry, date picker, and time picker, which represent insignificant pre-solution activity for collecting user data, and are nothing more than a generic computer function that automates a task otherwise practically performed manually by mental process and interpersonal interaction between two individuals.  Therefore, Applicant’s argument is not persuasive, and the rejection is maintained.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715